--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

exhibit 10.13
 
STERLING CONSTRUCTION COMPANY, INC.
 
Stock Incentive Plan
 

--------------------------------------------------------------------------------

 
1.  
Background.  The Board of Directors of Sterling Construction Company, Inc. (the
"Company") on July 23, 2001 adopted the 2001 Stock Incentive Plan and the
stockholders of the Company on October 16, 2001 approved it.  The purpose of
this amendment and restatement is to (a) extend its term; (b) to conform it to
applicable law; and (c) to change its name to the Sterling Construction Company,
Inc. Stock Incentive Plan.  As initially adopted and as amended and in effect
from time to time therafter, it will be referred to herein as this "Plan.")

 
2.  
Purpose.  The purpose of this Plan is to advance the interests of the Company's
stockholders by enhancing the Company's ability to attract, retain and motivate
persons who make (or are expected to make) important contributions to the
Company by providing those persons with opportunities for equity ownership and
performance-based incentives, and thereby to better align the interests of those
persons with the interests of the Company's stockholders.  Except where the
context otherwise requires, the term "Company" shall include Sterling
Construction Company, Inc. and all its present or future subsidiary corporations
as defined in Section 424(f) of the Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder (the "Code.")

 
3.  
Eligibility.  All of the Company's employees, officers, directors, consultants
and advisors are eligible to be granted options, and to be awarded restricted
stock and other stock-based compensation (each, an "Award") under this
Plan.  Any person to whom an Award has been made under this Plan shall be deemed
a "Participant."

 
4.  
Administration of this Plan & Delegation.

 
4.1  
Administration by the Board of Directors.

 
(a)  
This Plan will be administered by the Board of Directors of the Company (the
"Board.")  The Board shall have authority to make Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to this Plan
as it shall deem advisable.

 
(b)  
The Board shall determine the extent, if any, to which any performance criteria
or other conditions applicable to the vesting of an Award have been satisfied or
whether such criteria shall be waived or modified.

 
(c)  
The Board may interpret this Plan and correct any defect, supply any omission,
or reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent it shall deem expedient to carry this Plan into effect, and the Board
shall be the sole and final judge of such expediency.

 
(d)  
No member of the Board shall be liable for any action or determination relating
to this Plan, and no director or person acting pursuant to the authority
delegated by the Board shall be liable for any action or determination under
this Plan made in good faith.

 
(e)  
All decisions by the Board shall be made in the Board's sole discretion and
shall be final and binding on all persons having or claiming any interest in
this Plan or in any Award.

 
4.2  
Delegation by the Board.

 
(a)  
To the extent permitted by applicable law, the Board may delegate any or all of
its powers under this Plan to one or more committees or subcommittees of the
Board (each a "Committee.")  All references in this Plan to the "Board" shall
mean the Board or a Committee to the extent that the Board's powers or authority
under this Plan have been delegated to the Committee.

 
(b)  
So long as the Company’s common stock, par value $0.01 per share (the "Common
Stock") is registered under the Securities Exchange Act of 1934 (the "Exchange
Act") the Board shall appoint one such Committee and delegate the administration
of this Plan to that Committee.  The Committee shall consist of not less than
three members, each member of which shall —

 
(i)  
be a "non-employee director" as defined in Rule 16b-3 promulgated under the
Exchange Act;

 
(ii)  
be an "outside director" within the meaning of Section 162(m) of the Code and
the Treasury regulations issued thereunder; and

 
(iii)  
satisfy the requirements for independence of any exchange or trading system on
which the Common Stock is traded.

 
 
 

--------------------------------------------------------------------------------

 
 
5.  
Shares Available for Awards.

 
5.1  
Number of Shares.  Subject to adjustment under Section 5.4, below, Awards may be
made under this Plan covering up to 1,000,000 shares of Common Stock, and the
maximum number of shares of Common Stock that may be issued under this Plan
pursuant to the exercise of Incentive Stock Options is 1,000,000.  Shares issued
under this Plan may consist in whole or in part of authorized but un-issued
shares or treasury shares.

 
5.2  
If any Award (a) expires; (b) is terminated, surrendered or canceled without
having been fully exercised; or (c) is forfeited in whole or in part or results
in any Common Stock not being issued, the unused Common Stock covered by such
Award shall again be available for making Awards under this Plan, subject,
however, in the case of Incentive Stock Options to any limitation required under
the Code.

 
5.3  
Calendar Year Per-Participant Limitation.

 
(a)  
The maximum number of shares of Common Stock subject to Options (as defined in
Section 6, below) awarded to any one Participant pursuant to this Plan in any
calendar year shall not exceed 100,000.

 
(b)  
The maximum number of shares of Common Stock which may be subject to Restricted
Stock Awards (as defined in Section 7, below) made to any one Participant in any
calendar year shall not exceed 100,000.

 
(c)  
The maximum amount of any other compensation that may be paid to any Participant
pursuant to any Awards under this Plan in any calendar year —

 
(i)  
shall not exceed the fair market value (determined as of the date of payment) of
100,000 shares of Common Stock if the compensation under the Award is
denominated under the Award agreement only in terms of shares of Common Stock or
a multiple of the fair market value per share of Common Stock; or

 
(ii)  
in all other cases, shall not exceed $1,000,000.

 
(d)  
This Section 5.3 shall be construed and applied consistently with Section 162(m)
of the Code.

 
5.4  
Adjustment in the Number of Shares.

 
(a)  
In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend —

 
(i)  
the number and class of securities available under this Plan;

 
(ii)  
the number and class of security and the exercise price per share subject to
each outstanding Option;

 
(iii)  
the repurchase price per security, if any, subject to each outstanding
Restricted Stock Award; and

 
(iv)  
the terms of each other outstanding stock-based Award,

 
shall be appropriately adjusted by the Company (or substituted Awards may be
made, if applicable) to the extent the Board shall determine, in good faith,
that such an adjustment (or substitution) is necessary and appropriate.
 
(b)  
Notwithstanding the foregoing, all such adjustments, if any, shall be made —

 
(i)  
in a manner consistent with the requirements of Section 409A of the Code in the
case of an Award to which Section 409A of the Code is applicable or would be
applicable as a result of, or in connection with, any actual or proposed
adjustment or adjustments;

 
(ii)  
in a manner consistent with the requirements of Section 424(a) of the Code in
the case of Incentive Stock Options; and

 
(iii)  
in a manner consistent with Section 162(m) of the Code in the case of any Award
held by a Participant and intended to constitute performance-based compensation.

 
(c)  
The Board’s determinations regarding the foregoing adjustments shall be final,
binding and conclusive with respect to the Company and all other interested
persons.

 
 
 

--------------------------------------------------------------------------------

 
 
6.  
Stock Options.

 
6.1  
General.  The Board may grant options to purchase Common Stock (each an
"Option") and may determine all of the the terms, conditions and limitations
applicable to each Option, including such conditions relating to applicable
federal or state securities laws as it considers necessary, appropriate or
advisable.

 
6.2  
Incentive Stock Options.  An Option that the Board intends to be an "incentive
stock option" as defined in Section 422 of the Code (an "Incentive Stock
Option") shall only be granted to employees of the Company and shall be subject
to, and shall be construed consistently with, the requirements of Section 422 of
the Code.  The Company shall have no liability to a Participant or any other
party if an Option (or any part thereof) that is intended to be an Incentive
Stock Option is for any reason not an Incentive Stock Option.  An Option that is
not intended to be an Incentive Stock Option shall be designated a
"Non-Statutory Stock Option."

 
6.3  
Exercise Price and Other Terms.

 
(a)  
At the time each Option is awarded, the Board shall establish and specify the
exercise price in accordance with applicable laws, rules and regulations; the
time or times at which the Option is exercisable; and the term of the Option.

 
(b)  
Options may only be exercised by delivery to the Company of a written notice of
exercise signed by the Participant or other person authorized to do so on behalf
of the Participant together with payment in full for the number of shares being
purchased in the manner set forth in Section 6.4, below.

 
6.4  
Methods of Payment.

 
(a)  
The purchase price of Common Stock purchased pursuant to the exercise of an
Option shall be paid in cash or by check payable to the order of the Company
except to the extent that the Board permits any other method of payment in a
particular option agreement or generally as to all Options.

 
(b)  
If the Common Stock is registered under the Exchange Act, payment of the
purchase price may also be made by delivery of an irrevocable and unconditional
undertaking by a credit-worthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and/or any applicable withholding
tax, or by delivery by the Participant to the Company of a copy of irrevocable
and unconditional instructions to a credit worthy broker to deliver promptly to
the Company cash or a check sufficient to pay the exercise price and/or any
applicable withholding tax.

 
7.  
Restricted Stock Awards.

 
7.1  
Grants.  The Board may make Awards entitling the recipient to acquire shares of
Common Stock subject to the right of the Company to repurchase from the
recipient all or some of such shares at their issue price or other stated or
formula price, or may make Awards without requiring any payment therefor that
are subject to forfeiture of the shares covered by the Award in the event that
conditions specified by the Board in the Award agreement are not satisfied prior
to the end of a restriction period or periods established by the Board for such
Award (each a "Restricted Stock Award.")

 
7.2  
Terms and Conditions.  The Board shall determine the terms and conditions of any
Restricted Stock Award, including the issue price, if any, and the conditions
for repurchase or forfeiture.  Any one or more stock certificates issued to
cover a Restricted Stock Award shall be registered in the name of the
Participant.  Unless otherwise determined by the Board, the Participant shall
deposit or leave each certificate together with a stock power endorsed in blank
by the Participant with the Company or its designee.  At the expiration of a
restriction period, the Company (or such designee) shall deliver to the
Participant the certificate representing the shares that are no longer subject
to restrictions.  If the Participant has died, the certificate shall be
delivered to the beneficiary designated by the Participant to receive amounts
due to, or to exercise the rights of, the Participant in the event of his or her
death (the "Designated Beneficiary.")  The manner of such designation shall be
determined by the Board.  In the absence of an effective designation by a
Participant, the Designated Beneficiary shall be the Participant's estate.

 
8.  
Other Stock-Based Awards.  The Board shall have the right to make any other
Awards based upon the Common Stock having such terms and conditions as the Board
may determine, including the grant of shares based upon certain conditions, the
grant of securities convertible into Common Stock and the grant of stock
appreciation rights.

 
 
 

--------------------------------------------------------------------------------

 
 
9.  
General Provisions Applicable to Awards.

 
9.1  
Transferability of Options.  During the lifetime of a Participant, Options shall
be exercisable only by the Participant.

 
(a)  
Awards shall not be sold, assigned, transferred, pledged or otherwise encumbered
by the person to whom they are granted, either voluntarily or by operation of
law, except —

 
(i)  
by will or the laws of descent and distribution; or

 
(ii)  
to immediate family members to the extent permitted by applicable laws,

 
provided that the transferee delivers to the Company a written instrument
agreeing to be bound by all of the terms of the Award as if the transferee were
the person to whom it was granted.
 
(b)  
"Immediate family members" shall consist only of a person's spouse, parent,
issue or any spouse of any such parent or issue (including issue by adoption) or
a trust established for the benefit of a person's spouse, parent, issue or any
spouse of any such parent or issue (including issue by adoption.)

 
(c)  
References to a Participant, to the extent relevant in the context, shall
include references to transferees authorized under this Plan; provided however,
irrespective of any such transfer or assignment of an Option, the Company shall
only be obliged to send notices with respect to that Option to the original
grantee thereof, or in the event of the Participant’s death or disability, to
his or her personal representative.

 
9.2  
Documentation of Awards.  Each Award under this Plan shall be evidenced by a
written agreement in such form as the Board shall determine.  Each Award may
contain terms and conditions in addition to, but not inconsistent with, those
set forth in this Plan.

 
9.3  
Board Discretion as to Awards.  Except as otherwise provided by this Plan, each
type of Award may be made alone, or in addition to, or in relation to, any other
type of Award.  The terms of each type of Award need not be identical, and the
Board need not treat Participants uniformly.

 
9.4  
A Participant's Change of Status.  The Board shall determine the effect on an
Award of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant, and the extent to
which, and the period during which, the Participant or the Participant's
personal representative or Designated Beneficiary may exercise rights under the
Award.

 
9.5  
Substitute Awards.  The Board may make Awards under this Plan in substitution
for stock and stock-based awards held by employees of another entity who become
employees of the Company as a result of a merger or consolidation of the
employing entity with the Company, or the acquisition by the Company of property
or stock of the employing entity.  Each substitute Award shall be made on such
terms and conditions as the Board considers appropriate in the circumstances.

 
9.6  
Tax Withholding.  Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability.  The Board may allow Participants to
satisfy such tax obligations in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their fair market value as determined by the Board in good faith.  The Company
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind otherwise due to such Participant.

 
9.7  
Amendment of Awards.  The Board may amend, modify or terminate any outstanding
Award, including by —

 
(a)  
Substituting therefor another Award of the same or a different type;

 
(b)  
Changing the date of exercise or realization; and/or

 
(c)  
By converting an Incentive Stock Option into a Non-Statutory Stock Option,

 
provided that the Participant's consent to such action shall be required unless
the Board determines that the action, taking into account any related action,
would not materially and adversely affect the Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
9.8  
Pre-Conditions to Delivery of Shares.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Plan or to remove
restrictions from shares previously delivered under this Plan until —

 
(a)  
All conditions of the Award have been met or removed to the satisfaction of the
Company;

 
(b)  
In the opinion of the Company's counsel, all other legal matters in connection
with the issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations; and

 
(c)  
The Participant has executed and delivered to the Company such representations
or agreements as the Company may consider appropriate to satisfy the
requirements of any applicable laws, rules and regulations.

 
9.9  
Acceleration of Awards.  The Board may at any time provide as follws:

 
(a)  
That any Option shall become immediately exercisable in full or in part.

 
(b)  
That any Restricted Stock Award shall be free of some or all restrictions.

 
(c)  
That any other stock-based Award may become exercisable in full or in part or
become free of some or all restrictions or conditions, or otherwise realizable
in full or in part, as the case may be.

 
10.  
Definition of a Change of Control.  A Change of Control of the Company shall be
deemed to have occurred upon the occurrence of any of the following events:

 
·  
A "Change in Ownership;"

 
·  
A "Change in Effective Control;" or

 
·  
A "Change in Ownership of Assets"

 
 
as those terms are defined below.

 
10.1  
A Change in Ownership.

 
(a)  
A Change in Ownership shall be deemed to occur on the date that any Person or
Group (as those terms are defined below) acquires ownership of stock of the
Company that, together with stock held by that Person or Group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company.

 
(b)  
If any Person or Group is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Ownership or to cause a Change in Effective Control.

 
(c)  
An increase in the percentage of stock owned by any Person or Group as a result
of a transaction in which the Company acquires its own stock in exchange for
property (but not when the Company acquires its own stock for cash) will be
treated as an acquisition of stock for purposes of this Agreement.

 
(d)  
This Section 10.1 applies only when there is a transfer of stock of the Company
or issuance of stock of the Company, and stock in the Company remains
outstanding after the transaction.  Section 10.3, below, describes a change in
ownership of assets.  

 
10.2  
A Change in Effective Control.  A Change in Effective Control shall be deemed to
occur on the date on which a majority of the Company’s board of directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors before the appointment or election.

 
 
 

--------------------------------------------------------------------------------

 
 
10.3  
A Change in Ownership of Assets.

 
(a)  
A Change in Ownership of Assets shall be deemed to occur on the date that any
Person or Group acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such Person or Group) assets from
the Company that have a total gross fair market value equal to or more than
fifty percent (50%) of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions.  For purposes
of this Section 10.3 —

 
(i)  
the Company means and includes its consolidated subsidiaries; and

 
(ii)  
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 
(b)  
There is no change in control event under this Section 10.3 when there is a
transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer.

 
(c)  
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to —

 
(i)  
a stockholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 
(ii)  
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

 
(iii)  
a Person or Group that owns, directly or indirectly, fifty percent (50%) or more
of the total value or voting power of all the outstanding stock of the Company;
or

 
(iv)  
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person or Group described in the
immediately preceding Subsection (iii).

 
(d)  
Except as otherwise provided above in Section 10.3(c)(iii), a person's status is
determined immediately after the transfer of the assets.  For example, a
transfer to a corporation in which the Company has no ownership interest before
the transaction, but that is a majority-owned subsidiary of the Company after
the transaction, is not a Change in Ownership of Assets.

 
10.4  
Section 409A of the Code.  Notwithstanding any provision to the contrary herein,
in any circumstance in which the foregoing definition of Change of Control of
the Company would be operative and with respect to which the income tax under
Section 409A of the Code would apply or be imposed, but where such tax would not
apply or be imposed if the meaning of the term "Change of Control of the
Company" met the requirements of Section 409A(a)(2)(A)(v) of the Code, then the
term "Change of Control of the Company" herein shall mean, but only for the
transaction so affected, a "change in control event" within the meaning of
Treasury regulation §1.409A-3(i)(5).

 
10.5  
Consequences of a Change of Control.  Upon the occurrence of a Change of Control
of the Company or the execution by the Company of any agreement which results in
a Change of Control of the Company, the Board shall take one or more of the
following actions with respect to then outstanding Awards:

 
(a)  
Provide that such Awards shall be assumed, or equivalent Awards shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof;) provided however, that any stock options substituted for Incentive
Stock Options shall to the extent that it is reasonably practical to do so, be
made to satisfy (in the determination of the Board) the requirements of Section
424(a) of the Code, but if a substituted option shall fail for any reason to
satisfy such requirements, such option shall become a Non-Statutory Stock Option
and provided further, that the substitution shall satisfy the requirements of
Treasury regulation Section 1.409A-1(b)(5)(v)(D) so as not to be treated as the
grant of a new stock right or change in the form of payment for purposes of
Treasury regulation Sections 1.409A-1 through 1.409A-6;

 
(b)  
In the event of a transaction resulting in a Change of Control of the Company
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share of Common Stock surrendered pursuant to
such transaction (the "Acquisition Price") provide that all outstanding Options
shall terminate upon consummation of such transaction and that Participants
shall receive, in exchange for such Options, a cash payment equal to the amount,
if any, by which (i) the Acquisition Price multiplied by the number of shares of
Common Stock subject to the outstanding Options (whether or not then
exercisable), exceeds (ii) the aggregate exercise price of such Options; and/or

 
(c)  
Accelerate in full the vesting of such Awards; and/or

 
(d)  
Take any other actions the Board deems appropriate.

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
Other Provisions.

 
11.1  
No Right to Employment or Other Status.  No person shall have any claim or right
to an Award, and the making of an Award to a person shall not be construed as
giving such person the right to continued employment or any other relationship
with the Company.  The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under this Plan, except as otherwise expressly provided in
the Award.

 
11.2  
No Rights as a Stockholder.  Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed pursuant to an
Award until becoming the record holder of such shares.

 
11.3  
Effective Date and Term of Plan.  The amendment and restatment of this Plan
shall become effective on the date on which it is adopted by the Board.  No
Awards shall be granted under this Plan after the earlier of the tenth
anniversary of (a) the date on which the amendment and restatement of this Plan
was adopted by the Board; and (b) the date the amendment and restatement of this
Plan was approved by the Company's shareholders, but Awards granted within such
period may extend beyond the tenth anniversary.

 
11.4  
Amendment of Plan.  The Board may amend, suspend or terminate this Plan or any
portion thereof at any time, provided that no amendment shall be made without
subsequent stockholder approval if such approval is necessary to comply with any
applicable tax or regulatory requirements.  Amendments requiring stockholder
approval shall become effective when adopted by the Board.

 
11.5  
Governing Law.  The provisions of this Plan and all Awards made under this Plan
shall be governed by, and interpreted in accordance with, the laws of the State
of Delaware, without regard to any of its applicable conflicts of law
provisions.

 
11.6  
No Guarantee of Tax Consequences.  The Participant shall be solely responsible
and liable for any tax consequences (including, but not limited to, any interest
or penalties) as a result of participation in this Plan.  Neither the Board, nor
the Company nor any Committee makes any commitment or guarantee that any
federal, state or local tax treatment will apply or be available to any person
participating or eligible to participate in this Plan and assumes no liability
whatsoever for the tax consequences to the Participants.

 
11.7  
A Specified Employee Under Section 409A of the Code.  Subject to any
restrictions or limitations contained herein, in the event that a "specified
employee" (as defined under Section 409A of the Code) becomes entitled to a
payment under this Plan that is subject to Section 409A of the Code (and which
does not qualify for any exceptions or exemption from Section 409A of the Code,
such as the short-term deferrals and for separation pay only upon an involuntary
separation from service exception) on account of a "separation from service" (as
defined under Section 409A of the Code) such payment shall not occur until the
date that is six (6) months plus one (1) day from the date of such "separation
from service."

 
12.  
Compliance with Section 409A of the Code.  Certain items of compensation paid
pursuant to this Plan are or may be subject to Section 409A of the Code.  In
such instances, this Plan is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent.

 
Adopted by the Board of Directors on July 23, 2001 and Approved by Stockholders
on October 16, 2001
 
Amended by the Board of Directors March 17, 2006 and approved by Stockholders on
May 10, 2006
 
Amended by the Board of Directors November 16, 2007
 
Amended by the Board of Directors on May 8, 2008 to be effective May 9, 2008
 
Amended and Restated by the Board of Directors on May 6, 2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

